DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction requirement mailed on 03/01/2022 is withdrawn in view of the office erred on entering applicants claims filed 10/14/2021 before the restriction requirement filed on 03/01/2022. Thus, as new restriction requirement is set forth below based on the applicants claims filed on 10/14/2020.
A telephone call was made to attorney Tony Zhang on 3/16/2022 to request an oral election to the new restriction requirement, but did not result in an election being made. 
Claims 383-425 are pending. The amendment filed on 10/14/2020 has been entered.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 383-418, drawn to a vector comprising a nucleic acid molecule encoding a CYP4V2 protein or a variant thereof and having at least 90% sequence identity with SEQ ID NO: 4-29 operably linked to at least one regulatory sequence.
Group II, Claim(s) 419, 425, drawn to a method of treating, arresting or preventing Bietti's Crystalline Dystrophy (BCD, a/k/a Bietti Crystalline Corneoretinal Dystrophy, Bietti Crystalline Retinopathy, Bietti's Retinal Dystrophy), or retinitis pigmentosa (RP) or inherited retinal degeneration (IRD) with bi-allelic CYP4V2 mutations in a human subject in need thereof, the method comprising delivering, to the human subject's retina, a therapeutically effective amount of the cell of claim 418.
Ill, claim(s) 420-424, drawn to a method of treating, arresting or slowing progression of, rescuing or ameliorating the dysfunction, function loss, dystrophy, disorder, degeneration, atrophy or preventing the death of an ocular cell of a human subject who has Bietti's Crystalline Dystrophy (BCD, a/k/a Bietti Crystalline Corneoretinal Dystrophy, Bietti Crystalline Retinopathy, Bietti's Retinal Dystrophy), or retinitis pigmentosa (RP) or inherited retinal degeneration (IRD) with bi- allelic CYP4V2 mutations, the method comprising transducing the ocular cell with a therapeutically effective amount of the vector of claim 383. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the invention of these groups requires the technical feature of a vector comprising a nucleic acid molecule encoding a CYF4V2 protein or a variant thereof and having at least 20% sequence identity with SEQ ID NO: 4 operably linked to at least one regulatory sequence. CN103374575-A (See score alignment below) teach a vector a vector comprising a nucleic acid molecule encoding a CYP4V2 protein or a variant thereof and having 100% identity with SEQ ID NO: 4. Thus, the technical feature by the method according to claim 1 linking the inventions is not novel and does not provide contribution over the prior art. As such unity of the invention is lacking and the inventions are deemed to be  separate. Additionally, the claimed methods in group’ s I-IV have distinct steps, produce different results which are not coextensive and which do not share the same technical feature.
Score alignment of instant SEQ ID NO: 4:
RESULT 3
BBC18587
ID   BBC18587 standard; protein; 525 AA.
XX
AC   BBC18587;
XX
DT   10-APR-2014  (first entry)
XX
DE   Human wild type CYP4V2 protein, SEQ: 2.
XX
KW   CYP4V2 protein; Cytochrome P450 4V2; drug screening; ophthalmological;
KW   prophylactic to disease; retinal degeneration; screening; therapeutic.
XX
OS   Homo sapiens.

CC PN   CN103374575-A.
XX
CC PD   30-OCT-2013.
XX
CC PF   16-APR-2013; 2013CN-10130824.
XX
PR   16-APR-2013; 2013CN-10130824.
XX
CC PA   (UYTH-) UNIV THIRD MILITARY MEDICAL FIRST AFFILI.
XX
CC PI   Li Q,  Li S,  Liu Y,  Meng X,  Xu H,  Yin Z;
XX
DR   WPI; 2014-A54236/21.
XX
CC PT   New isolated disease-causing specific mutant gene for Bietti's 
CC PT   crystalline dystrophy, useful for the treatment or prevention of primary 
CC PT   crystal retinal degeneration disease.
XX
CC PS   Claim 2; SEQ ID NO 2; 24pp; Chinese.
XX
CC   The present invention provides a novel isolated CYP4V2 mutant gene which 
CC   is useful for screening a medicament for the treatment or prevention of 
CC   primary retinal degeneration (Bietti's crystalline dystrophy/BCD) in a 
CC   subject. The invention further provides: a method for screening a 
CC   biological sample which is susceptible to primary retinal degeneration 
CC   disease; a system for screening the primary retinal degeneration disease;
CC   and a method for screening a medicament for the treatment or prevention 
CC   of primary crystal retinal degeneration disease. The preset sequence 
CC   represents a human wild type CYP4V2 protein. The CYP4V2 F73L mutant is 
CC   useful for screening a medicament for treating or preventing primary 
CC   retinal degeneration in a subject.
XX
SQ   Sequence 525 AA;

  Query Match             100.0%;  Score 2775;  DB 21;  Length 525;
  Best Local Similarity   100.0%;  
  Matches  525;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAGLWLGLVWQKLLLWGAASALSLAGASLVLSLLQRVASYARKWQQMRPIPTVARAYPLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAGLWLGLVWQKLLLWGAASALSLAGASLVLSLLQRVASYARKWQQMRPIPTVARAYPLV 60

Qy         61 GHALLMKPDGREFFQQIIEYTEEYRHMPLLKLWVGPVPMVALYNAENVEVILTSSKQIDK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GHALLMKPDGREFFQQIIEYTEEYRHMPLLKLWVGPVPMVALYNAENVEVILTSSKQIDK 120

Qy        121 SSMYKFLEPWLGLGLLTSTGNKWRSRRKMLTPTFHFTILEDFLDIMNEQANILVKKLEKH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSMYKFLEPWLGLGLLTSTGNKWRSRRKMLTPTFHFTILEDFLDIMNEQANILVKKLEKH 180

Qy        181 INQEAFNCFFYITLCALDIICETAMGKNIGAQSNDDSEYVRAVYRMSEMIFRRIKMPWLW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 INQEAFNCFFYITLCALDIICETAMGKNIGAQSNDDSEYVRAVYRMSEMIFRRIKMPWLW 240

Qy        241 LDLWYLMFKEGWEHKKSLQILHTFTNSVIAERANEMNANEDCRGDGRGSAPSKNKRRAFL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LDLWYLMFKEGWEHKKSLQILHTFTNSVIAERANEMNANEDCRGDGRGSAPSKNKRRAFL 300

Qy        301 DLLLSVTDDEGNRLSHEDIREEVDTFMFEGHDTTAAAINWSLYLLGSNPEVQKKVDHELD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DLLLSVTDDEGNRLSHEDIREEVDTFMFEGHDTTAAAINWSLYLLGSNPEVQKKVDHELD 360

Qy        361 DVFGKSDRPATVEDLKKLRYLECVIKETLRLFPSVPLFARSVSEDCEVAGYRVLKGTEAV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DVFGKSDRPATVEDLKKLRYLECVIKETLRLFPSVPLFARSVSEDCEVAGYRVLKGTEAV 420

Qy        421 IIPYALHRDPRYFPNPEEFQPERFFPENAQGRHPYAYVPFSAGPRNCIGQKFAVMEEKTI 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IIPYALHRDPRYFPNPEEFQPERFFPENAQGRHPYAYVPFSAGPRNCIGQKFAVMEEKTI 480


              |||||||||||||||||||||||||||||||||||||||||||||
Db        481 LSCILRHFWIESNQKREELGLEGQLILRPSNGIWIKLKRRNADER 525

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
nucleotide (nt) 237-nt 3579 of SEQ ID NO 60; 
nt 166-nt 3515 of SEQ ID NO 61; 
nt 166-nt 3515 of SEQ ID NO 62; 
nt 166-nt 3515 of SEQ ID NO 63; or
nt 130-nt 2097 of SEQ ID NO 64.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 383, 410 and 420.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632